UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-167853 ENERGY EDGE TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 52-2439239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) (888) 729-5722 x 100 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.00001 par value, outstanding on November 13, 2012 was 96,627,872. 1 ENERGY EDGE TECHNOLOGIES CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements Unaudited Balance Sheets, September 30, 2012 and December 31, 2011 F-1 Unaudited Statements of Operations and Comprehensive Income for the three months andnine months ended September 30, 2012 and 2011 F-2 Unaudited Statement of Stockholders’ Equity as of September 30, 2012 F-3 Unaudited Statements of Cash Flows for thenine months ended September 30, 2012 and 2011 F-4 Notes to the Unaudited Financial Statements F-5 Item 2 Management’s Discussion and Analysis or Plan of Operation 3 Item 3 Quantitative and Qualitative Disclosures about Market Risk 8 Item 4 Controls and Procedures 8 Part II – Other Information Item 1 Legal Proceedings 10 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 10 Item 3 Defaults Upon Senior Securities 10 Item 4 Mine Safety Disclosures 10 Item 5 Other Information 10 Item 6 Exhibits 10 2 ENERGY EDGE TECHNOLOGIES CORPORATION TABLE OF CONTENTSSEPTEMBER30, 2012 Balance Sheets as ofSeptember 30, 2012 andDecember 31, 2011 (Unaudited) F-1 Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (Unaudited) F-2 Statement of Stockholders Equity (Deficit) as of September30, 2012 (Unaudited) F-3 Statements of Cash Flows for the nine months ended September30, 2012 and 2011 (Unaudited) F-4 Notes to the Financial Statements F-5 - F-10 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENERGY EDGE TECHNOLOGIES CORPORATION BALANCE SHEETS (UNAUDITED) AS OF SEPTEMBER 30, 2, 2011 ASSETS September 30, 2012 (Unaudited) December 31, 2011 (Unaudited) Current Assets Cash and cash equivalents $ $ Contract receivables Accounts receivable - other Prepaid expenses Costs and estimated earnings in excess of billings on uncompleted contracts - Total Current Assets Property and Equipment Computers and equipment Less: accumulated depreciation ) ) Total Property and Equipment (net) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts payable $ $ Accrued expenses and other current liabilities Loan payable - shareholder - Billings in excess of costs and estimated earnings on uncompleted contracts Total Liabilities Stockholders’ Equity (Deficit) Common stock, .00001 par value, 100,000,000 shares authorized, 96,627,872 shares issued and outstanding (81,261,205 - 2011) Additional paid in capital Treasury stock (50,000 shares) ) 0 Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 ENERGY EDGE TECHNOLOGIES CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Three months ended September 30, 2012 (Unaudited) Three months ended September 30, 2011 (Unaudited) Nine months ended September 30, 2012 (Unaudited) Nine months ended September 30, 2011 (Unaudited) CONTRACT REVENUES $ CONTRACT COSTS GROSS PROFIT OPERATING EXPENSES Wages - officers - ) Consulting fees Professional fees General & administrative expenses TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Loss on equipment deposit - ) - ) TOTAL OTHER INCOME (EXPENSE) INCOME (LOSS) BEFORE INCOME TAX PROVISION ) INCOME TAX PROVISION - NET INCOME (LOSS) $ ) $ ) $ ) $ ) LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC AND DILUTED 53,011,205 51,124,015 The accompanying notes are an integral part of these financial statements. F-2 ENERGY EDGE TECHNOLOGIES CORPORATION STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) AS OF SEPTEMBER 30, 2012 Common Stock Additional Paid in Treasury Accumulated Total Stockholders’ Shares Amount Capital Stock Deficit Equity (Deficit) Balance, December 31, 2010 $ $ $
